Title: To Thomas Jefferson from William Short, 28 July 1823
From: Short, William
To: Jefferson, Thomas


Dear Sir
Avon on the Genessee
July 28. 1823
I am thus far on my way to the land which I mentioned to you in a former letter; & having stopped here at an early hour to repose myself I make use of a part of the after noon to have the pleasure of writing to you. Hitherto I have travelled on what are called good roads, & yet I find myself much more fatigued than I had expected to be. It is true that the carriage which I hired at Utica, in order to proceed à pètites journees, turns out to be an uneasy one, that has probably increased the fatigue—Here I am to leave the great & much travelled turnpike road to the falls of Niagara, & enter on a new series of a different description—what is called a country road, little travelled, less worked on, & on the whole a prospect is held out which sometimes makes me regret the undertaking—for after having travelled between thirty & forty miles on this road, then enter on the tract, through which a road of ten miles has been made at my expense with the labor of the settlers—I am told that this road does me no credit, being the very worst in the whole country, & filled with stumps roots &c. Unless I can find a horse to mount there it is doubted whether I shall be able to traverse it—How much time it will require to view this land & then rest myself from the fatigue so as to be able to retrace my steps I cannot say — but it makes me too doubtful of the result to be willing that you should render your Bedford visit subordinate to mine. Under that impression it occurs to me that there would be less risk of disappointment if you would allow me to exchange my visit in the autumn for one in the ensuing summer — the more so as I feel now that I shall have had so much of travelling before I reach Philadelphia, that I should find it perhaps irksome to recommence immediately a new journey.On this new ground I should not move towards the North at all next summer & should devote it exclusively to my Virginia visit. I shall find no obligation to moving towards the South in the summer as it would be towards the West at the same time I know from old experience that no climate is more agreeable at that season than the mountains of Virginia from Monticello to the Alleghaney inclusively.The country through which I have passed from Utica to this place is one of the miracles of the present time—When I passed over it sixteen years ago it was then emerging from the state of wildness—It is now a thickly settled & highly actuated region—& I am unable to discover any of the places at which I stopped, so wonderful have been the changes—One I found now a populous town with a seminary, large court-house, Bank & all the insignia of highly improved civilization, not forgetting one of the principle, a most extensive & well built Penitentiary, where there was on my former journey two or three small houses only.This immense state in its rapid progress could soon become an Empire in itself if this were not prevented by something corresponding to the coup de marteau of wch the Marquis de Caracciale used to speak—The coup de marteau here is a foolish splitting into parties between those who pretend to the principia non hommes & those who are supposed to be for the Hommes non Principia—a distinction without a difference really among them—For they all mean the very same thing—that is, qu’il qeque nous de nos amis qui aurent  des places, vols pouvoir.The state thus neutralized has in the scale of the union about as much influence as Rhode Island & which is perhaps as much as it deserves.But I will not enter on the chapter of Politics—I am too much fatigued for that & should fear still now to fatigue you.—So I will wish you a good night with the assurance of all the sentiments you have so long known in me & with whichI am, Dear sir, faithfully & affectly yoursW. Short